NO. 12-18-00354-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 JUAN RETANO,                                     §       APPEAL FROM THE 241ST
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Juan Retano, acting pro se, filed a
notice of appeal to challenge his conviction in trial court cause number 241-0024-09. Sentence
was imposed on October 5, 2010. Under the rules of appellate procedure, the notice of appeal
must be filed within thirty days after the sentence is imposed or within ninety days after sentence
is imposed if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a). Rule
26.3 provides that a motion to extend the time for filing a notice of appeal must be filed within
fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this case,
Appellant filed his notice of appeal on December 21, 2018, long after the time for filing a notice
of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On December 21, 2018, this Court notified Appellant that the information received failed
to show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal would
be dismissed unless the information was amended on or before December 31 to show this Court’s
jurisdiction. This deadline has now passed, and Appellant has neither shown the jurisdiction of
this Court nor otherwise responded to the December 21 notice.
         This Court is not authorized to extend the time for perfecting an appeal except as provided
by the Texas Rules of Appellate Procedure.1 See TEX. R. APP. P. 26.2, 26.3; see also Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). Accordingly, we dismiss Appellant’s appeal for want of jurisdiction. See TEX.
R. APP. P. 43.2(f).
Opinion delivered January 9, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1 Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court

of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 9, 2019

                                         NO. 12-18-00354-CR


                                         JUAN RETANO,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0024-09)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.